       Case 1:18-cv-24100-MGC Document 37-1 Entered on FLSD Docket 10/15/2019 Page 1 of 6




                                                        UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.: 18-CV-24100-COOKE/GOODMAN

             DIGNAVINAS,

                        Plaintiff,

            vs.

             THE INDEPENDENT ORDER OF
             FORESTERS,

                        Defendant.
            __________________________________ /

                    PLAINTIFF’S NOTICE OF SERVICE OF FIRST SET OF INTERROGATORIES
                         TO DEFENDANT THE INDEPENDENT ORDER OF FORESTERS

                        COMES NOW, Plaintiff, Digna Vinas ('Vinas"), by and through her undersigned

             counsel, and pursuant to Federal Rules of Civil Procedure, hereby propounds the

             following Interrogatories Nos. 1 through 4, to Defendant, The Independent Order of

             Foresters (“Foresters”) to make sufficient inquiry and to answer in writing, under oath,

             each of the Interrogatories within thirty (30) days from receipt thereof:

                                                               CERTIFICATE OF SERVICE

                        I HEREBY CERTIFY that on May 23, 2019, the undersigned certifies that the

             foregoing document is being served this date to Kristina B. Pett, Daniel R. Lazaro,




                                                                            EXHIBIT *f\*
                                                        K ram er G   reen   Z uckerm an G reene & B uchsbaum , E A.
PRESIDENTIAL CIRCLE • 4000 HOLLYW OOD BOULEVARD • SUITE 485 SOUTH • HOLLYWOOD, FL 33021 • BROWARD 954 / 9 6 5 -2 1 1 2 . M IAM I-D AD E 305 / 3 7 4 -4 3 8 2 . FA X 954 / 981-1605
       Case 1:18-cv-24100-MGC Document 37-1 Entered on FLSD Docket 10/15/2019 Page 2 of 6




            McDowell Hetherington LLP, 2101 N.W. Corporate Blvd. Suite 316, Boca Raton, FL

            33431, kristina.pett@mhllp.com. daniel.lazaro@mhllp.com.


                                                                                        KRAMER, GREEN, ZUCKERMAN,
                                                                                        GREENE & BUCHSBAUM, P.A.
                                                                                        Co-Counsel for Plaintiff
                                                                                        4000 Hollywood Blvd., Suite 485-S
                                                                                        Hollywood, FL 33021
                                                                                        (954) 966-2112-p h o n e
                                                                                        (954) 981-1605-fa x


                                                                                        By:       _____ /s/ Craig M. Greene
                                                                                                  Craig M. Greene, Esq.
                                                                                                  Fla. Bar No. 618421
                                                                                                  cqreene@kramerareen.com

                                                                                        and

                                                                                        Adrian Neiman Arkin, Esq.
                                                                                        MINTZ, TRUPPMAN, P.A.
                                                                                        Co-Counsel for Plaintiff
                                                                                        1700 Sans Souci Boulevard
                                                                                        North Miami, FL 33181
                                                                                        (305) 893-5506 - phone
                                                                                        adrianarkin@mintztruppman.com




                                                                                  2


                                                    K ramer .G   reen   Z uckerm an G reene & B uchsbaum , E A.
PRESIDENTIAL CIRCLE . 4000 HOLLYW OOD BOULEVARD . SUITE 485 SOUTH • HOLLYWOOD, FL 33021 • BROWARD 954 / 956-2112 . M IAM I-DADE 305 / 374-4382 • FAX 954 / 981-1605
Case 1:18-cv-24100-MGC Document 37-1 Entered on FLSD Docket 10/15/2019 Page 3 of 6




  FIRST SET OF INTERROGATORIES TO DEFENDANT. THE INDEPENDENT ORDER
                            OF FORESTERS


     1. Please state the name, address and telephone number of the person answering
        these interrogatories, as well as the relationship of that person to the Defendant.

        ANSWER:




     2. Please state the name, home address and telephone number and title (if no longer
        employed by the Defendant) or the name, office address and title (if still employed
        by the Defendant) of each of the following individuals:

        a) All individuals/representatives of Foresters with knowledge of the day-to-day
           handling of Vinas’ claim;




        b) All individuals/representatives of Foresters who were involved in the
           underwriting of Rigoberto Vinas’ life insurance policy/certificate number
           8356627;




        c) The individuals/representative of Foresters who made the ultimate decision to
           deny Vinas’ benefits;




                                             3
Case 1:18-cv-24100-MGC Document 37-1 Entered on FLSD Docket 10/15/2019 Page 4 of 6




       d) The supervisors of the claim unit when the decision to deny Vinas’ benefits was
          made;




       e) All in-house medical representatives or consultants in any specialty who had
          input into the decision to deny Vinas’ benefits;




       f) All outside consultants who had input into the decision to deny Vinas’ benefits;




       g) All in-house financial representatives or consultants who had input into the
          decision to deny Vinas’ benefits;




       h) All outside financial representatives or consultants who had input into the
          decision to deny Vinas’ benefits.


       ANSWER:




                                            4
Case 1:18-cv-24100-MGC Document 37-1 Entered on FLSD Docket 10/15/2019 Page 5 of 6




     3. Please state with specificity, any and all reasons and all bases why Foresters has
        denied Vinas’ benefits.


        ANSWER:




     4. List the names, addresses and telephone numbers of all persons who are believed
        or known by you, your agents, or your attorneys to have any knowledge concerning
        any of the issues in this lawsuit; and specify the subject matter about which each
        witness has knowledge.

        ANSWER:




                                             5
Case 1:18-cv-24100-MGC Document 37-1 Entered on FLSD Docket 10/15/2019 Page 6 of 6




        I understand that I am swearing or affirming under oath to the truthfulness
  of the answers to these Interrogatories and that the punishment for knowingly
  making a false statement includes fines and/or imprisonment

  Dated:________________ , 2019



                                  BY:          ______________________________
                                               As the Authorized Representative of
                                               THE INDEPENDENT ORDER
                                               OF FORESTERS



                                  NAME:

                                  POSITION:



  STATE OF _                      )
                                  )SS:
  COUNTY OF                       )
        SWORN     AND     SUBSCRIBED      TO     before   me    this   ____   day    of
  __________________ , 2019, b y ______________________________ , as the Authorized
  Representative of the INDEPENDENT ORDER OF FORESTERS, who is personally
  known to me or has produced______________________________ as identification.



                                               Notary Public



                                               My Commission Expires:




                                          6
